DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-10, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,848,233 (Haszler).
In regards to independent claim 14 and dependent claims 10, 17, 20, and 21, Haszler is directed to a composite aluminum panel comprising two parallel plates or sheet. (Abstract) The composite aluminum panel is provided with a cladding on at least one side of a rolled sheet, including aluminum alloys within the 1000 series, 6000 series, or 7000 series. (5:21-32) Therefore, the composite includes a core with a cladding on one or both sides of the core. 
The sheet has a core of an aluminum alloy rolled sheet having the following composition:

Claim 14
Haszler
(2:15-40)
Magnesium
0.5 to 1.6%
1.5-6.0%
Silicon
0.2 to 0.5%
Up to 0.5%
Iron
Up to 0.5%
Up to 0.5%
Copper
Up to 0.5%
Up to 0.4%
Manganese
Up to 0.5%
0.3-1.4%
Titanium
0.01 to 0.3%
0.01-0.2%
Aluminum
Balance
Balance


The range of the sum of iron, manganese, and copper includes values that are at least 0.7% and at least 0.8%. These ranges overlap the claimed ranges. Accordingly, a prima facie case of obviousness has been established.
Haszler teaches annealing and hot rolling the product in order to achieve particular temper conditions. (See Example 1, 8:64-9:8) This corresponds to a heat treatment. 
As to the limitations regarding the r value, Haszler sets forth the product as a sheet. This intermediate product is not transitory and may be stored, transported, and sold to other producers for further treatment. This product would have an r value since this is a measure of the plastic strain ratio during a tensile test. The r value appears to be the result of the composition and treatment of the sheet. (See ¶111-113 of Specification as filed on 11 March 2020) Haszler teaches overlapping ranges for the composition and that the product is rolled. Thus, it would be expected that within this overlap the product of the prior art would have an r value as claimed. 

As to claims 2 and 5, Haszler teaches 0.4-5.0% zinc and 0.05 to 0.3% chromium. (2:15-40) The composition of Haszler overlaps the claimed ranges.
As to claims 3 and 4, the composition of Haszler includes ranges that would have the claimed ratio values.
As to claims 6, 7, and 19, it appears from the specification of the instant application that the claimed properties are the result of the alloy composition. (¶56 of Specification) Since Haszler sets forth overlapping ranges for the composition, it would be expected that the corresponding alloy products would have the same properties. 
As to claims 8 and 9, the alloy composition derived from a recycled content or UBC is not patentably distinct from that which is not. The alloy compositions are the same. The products are not distinct. Therefore, the claimed product is not patentably distinct from that of the prior art. 
As to claims 15 and 16, Haszler teaches that the clad layers have a thickness that ranges from 1 to 25% of the total composite thickness. (6:16-19) The aluminum alloy product has a thickness of up to 3.0 mm, and more preferably in a range of 0.2 to 1.0 mm. (4:62-64) Therefore, the respective thicknesses of the clad layer and core layers would overlap the claimed ranges.

Claim 2-10, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0274072 (Das).
In regards to independent claim 14 and dependent claims 2-5, 8-10, 17, and 19, Das is directed to casting high-strength and highly formable metal products from recycled metal scrap without the addition of substantial or any amounts of primary aluminum. (Abstract) The inexpensive and recycled metal scrap can be efficiently repurposed for new applications, such as automotive applications and beverage can stock. (Abstract) The recycled metal scrap can be used to prepared metal products having mechanical properties suitable for use in a variety of applications, such as automotive applications and household products. (¶68) 
The recycled content alloys are prepared from at least a portion of recycled scrap, including containing at or more than about 50%, about 60%, about 70%, about 80%, about 90%, about 91%, about 92%, about 93%, about 94%, about 95%, about 96%, about 97%, about 98%, or about 99% recycled scrap. (¶83) The recycled scrap can be used beverage can (UBC) scrap. (¶68) 
Various products including the recycled content alloys can be produced. (¶109) The products prepared including the recycled content alloys can be a cladded product including a core layer and one or more cladding layers. (¶109) The core layer has a first side and second side and one or more cladding layer(s) can be bonded to the first side or the second side of the core layer. (¶109) In some examples, the core layer is clad on only one side. (¶109) In other examples, the core layer is clad on both sides. (¶109) 
The recycled content alloys can be used as the core layer or as the one or more cladding layers. (¶111) The one or more cladding layers can include a 1xxx series, 2xxx series, 3xxx series, 4xxx series, 5xxx series, 6xxx series, 7xxx series, or 8xxx series aluminum alloy. (¶111) In some examples, the cladded product is prepared from a recycled content alloy as the core and a 5xxx or 6xxx series aluminum alloy as one or both of the cladding layers. (¶111) 
The product can undergo heat treatment. (¶132) The heat treatment can include solutionizing the hot-rolled metal product to put certain alloying elements back into solution, such as silicon and copper. (¶133) The heat treatment can improve the metallurgical and/or mechanical properties of the metal product. (¶134) For example, annealing can result in improvements to the formability of the metal product. (¶134) 
The recycled content alloys can have the following elemental compositions:


Claim 14
Claim 2
Claim 5
Das
Table 1
Das 
Table 2
Magnesium
0.5-1.6
0.6-1.5
0.7-1.5
0.5-7.0
1.0-5.0
Silicon
0.2-0.5
0.3-0.45
0.25-0.45
0-1.5
0.01-1.0
Iron
Up to 0.5
-
0.01-0.5
0.15-0.8
0.25-0.7
Copper
Up to 0.5
Up to 0.4
0.01-0.5
0.01-1.0
0.1-0.9
Manganese
Up to 0.5
Up to 0.4
0.01-0.5
0.01-1.2
0.1-0.9
Titanium
0.01-0.3
0.01-0.15
0.01-0.25
0-0.2
0.01-0.15
Chromium
-
Up to 0.25
0.005-0.3
0-0.3
0.01-0.25
Zinc
-
Up to 0.4
Up to 0.4
0-6.0
0.01-5.0
Aluminum
Balance
Balance
Balance
Balance
Balance


The ranges of the composition of Das overlap the claimed ranges. Additionally, the iron, manganese, and copper ranges of Das includes values that would also overlap the claimed ranges for the totals of these elements. The compositional ranges also include values for the magnesium and silicon that overlap the claimed ratio values. Therefore, a prima facie case of obviousness has been established.
The products of Das were tested for plastic deformation. (¶227) The plastic deformation test results are indicated in terms of an R value (e.g. Lankford coefficient) equal to the true width strain divided by the true thickness staring. (¶227) A higher R value can be desirable as it indicates more resistance to thinning during elongation. (¶227) Therefore, the product would have an r value in all directions.


As to claims 6, 7, and 19, it appears from the specification of the instant application that the claimed properties are the result of the alloy composition. (¶56 of Specification) Since Das sets forth overlapping ranges for the composition, it would be expected that the corresponding alloy products would have the same properties. 

As to claims 15 and 16, Das teaches the aluminum alloy product can have any suitable gauge. (¶112) The recycled content alloys can be cast and processed into various sizes and thicknesses, such as a foil (e.g. below approximately 0.20 mm), sheet (e.g. from approximately 0.20 mm to 4.0 mm), shate (e.g. from approximately 4.0 to 15 mm) or plate (e.g. greater than approximately 15.0 mm), although other thicknesses and ranges can be used as well. (¶112) The thicknesses are dependent on the intended use of the product. (See ¶112) The thicknesses of the foil, sheet, shate, and plate overlap the claimed thicknesses. The thicknesses of the core and cladding would be varied within these ranges depending on the intended use of the product and the properties necessary for this intended use. Such values would include those values as set forth within the claims. 

As to claim 21, Das teaches that the product has an R value. (¶227) The R value is the result of the composition and treatment of the product. As seen in Table 12 of Das, the products as taught within Das achieve R values greater than 0.45. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0274072 (Das) as applied to claim 14 above, and further in view of U.S. Patent Application Publication Number 2006/0185816 (Anderson).
This rejection is an alternate rejection if it is determined that Das does not set forth that it would have been obvious to one of ordinary skill in the art to have selected the thickness values as claimed. 
As set forth above in regards to claim 14, Das is directed to a product with a clad layer and core of recycled content core. While this reference sets forth selecting thicknesses based on the intended use of the product and it would have been within the skill of one of ordinary skill in the art to select thicknesses based on the intended use of the product, it does not explicitly set forth the claimed thicknesses. 
In the same field of endeavor of recycled metallic clad materials, Anderson is directed to casting a composite metal ingot comprising at least two separately formed layers of one or more alloys. (Abstract) The alloy core may be scrap aluminum alloy with aluminum alloy provided thereon. (¶71) The core may be a heat treatable alloy with a surface alloy. (¶73) The sheet is useful for automobile manufacture. (¶53) 
The layer on the core does not exceed 25% of the total thickness of the core layer. (¶53 and Claim 17) This is to achieve the desired hemming properties necessary for automobile manufacture. (¶53) Anderson teaches a final gauge of a product of 1 mm. (¶126) The range of the clad layer being less than 25% results in thickness that would overlap the claimed ranges. These thicknesses of the respective layers provide the necessary strength and hemming performance for automotive structural uses. 
It would have been obvious to one of ordinary skill in the art to have utilized the thicknesses of the core and cladding, in particular the relationship of the cladding being less than 25% of the core thickness, as taught by Anderson within the clad product of Das. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to yield predictable results, including selecting thicknesses of the core and cladding that are appropriate for the intended use of the product. In particular, such thicknesses would be appropriate for automotive structures having the requisite strength and hemming properties. 

Response to Arguments
Applicant's arguments filed 21 June 2021 have been fully considered but they are not persuasive. 
Applicant argues that the product of Haszler cannot have an r Value because the product is directed to a corrugated sheet and not to a flat core layer. Applicant argues that a flat core layer is necessary to have an r value in all directions. 
This argument is not found to be persuasive. 
As set forth above, Haszler sets forth a sheet that is an intermediate product that has not been corrugated. This product is not transitory. It can be sold, transported, and sent to other producers for further processing. Such a sheet would be flat. Thus, by Applicant’s own arguments, this sheet would have an r value in all directions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784